Citation Nr: 0705049	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-30 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss in 
the right ear.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 

3.  Entitlement to service connection for a skin rash.

4.  Entitlement to service connection for hearing loss in the 
left ear.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from August 1961 to 
August 1965.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision.


FINDINGS OF FACT

1.  The veteran's hearing loss in the right ear is manifested 
by hearing acuity at Level VIII.

2.  The evidence of record fails to confirm the veteran's 
reported PTSD stressor.

3.  The evidence fails to show that the veteran currently has 
a chronic skin condition.  

4.  Hearing loss was not present until many years after 
service, and there is no evidence of record linking the 
veteran's current hearing loss to his time in service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hearing loss in 
the right ear have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86 (2006).

2.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 
3.304(f) (2006).

3.  The criteria for service connection for a skin rash have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).
  
4.  The criteria for service connection for hearing loss in 
the left ear have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran is currently service connected for hearing loss 
in his right ear.  He testified during the hearing held 
before the undersigned in December 2006 that he could not 
tell what direction sounds came from, and stated that this 
was disorienting.  He also reported that he had to use 
headphones to hear his television, and he could only hear a 
telephone using one of his ears.   

Pursuant to VA's rating schedule, the assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the rating schedule to the 
numeric designations assigned based on audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometric 
testing at the frequencies of 1000, 2000, 3000, and 4000 
cycles per second (Hertz).  To evaluate the degree of 
disability from bilateral defective hearing, the rating 
schedule establishes 11 auditory acuity levels designated 
from level I, for essentially normal acuity, through level 
XI, for profound deafness.  A 10 percent evaluation for 
bilateral defective hearing is assigned when the hearing 
acuity is at least at Level I in the better ear and Level X 
in the poorer ear, or Levels II and V, or Levels III and IV 
respectively.  38 C.F.R. §§ 4.85, 4.87, Tables VI and VII.

When only one ear is service connected, as in this case, the 
Roman numeral designation of I will be assigned for the 
nonservice-connected ear.  38 C.F.R. § 4.85 (f).

The veteran underwent a VA audiologic examination in August 
2002, the results of which are as follows, with pure tone 
thresholds recorded in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
60
55
60
75

The average pure tone threshold in the right ear was 63 
decibels, and the veteran had speech recognition score of 50 
percent.  The veteran was diagnosed with moderate 
sensorineural hearing loss.

In this case, because the pure tone threshold at each of the 
four frequencies is 55 decibels or more, either Table VI or 
Table VIa may be used.  Using Table VI results in a rating of 
VIII, using Table VIa, results in a rating of V.

As such, the veteran does not warrant a compensable rating 
for hearing loss, as the intersection point on Table VII of 
ratings of VIII and I fall below the threshold for a 
compensable rating.

The veteran has not alleged that his hearing has worsened 
since his last VA examination and he has not sought 
additional hearing treatment.  Therefore an additional 
examination is not necessary.

Given that the veteran does not meet the criteria for a 
compensable rating for hearing loss in the right ear, the 
veteran's claim is denied.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

PTSD

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The veteran contends that he currently has PTSD as a result 
of stressful events he witnessed while serving in Vietnam.  
He has presented written statements and gave testimony at the 
hearing held in December 2006.  The veteran reports that he 
saw other soldiers get killed, and in particular he reported 
an incident in which he and another soldier were delivering a 
supply of gasoline when their truck came under fire.  The 
veteran reported that he escaped into a rice patty, but 
indicated that the other soldier was killed.  However, the 
veteran did not recall the other soldier's name, indicating 
that he was from a different department.  

Based on the veteran's related stressors, he was diagnosed 
with PTSD.  However, the veteran was not awarded any medals 
demonstrating that he served in combat, and as such his 
stressor must be corroborated.  Unfortunately, the evidence 
in this case fails to provide such corroboration.

On his stressor questionnaire, the veteran indicated that his 
stressor was his "tour in Vietnam" and he provided the 
approximate date as being "in the VA records."  He 
described the geographic region (which asked for a specific 
place such as a town or even a country) as Asia, and the 
veteran put a question mark when asked what unit he was with 
at the time.

While it is unquestioned that the veteran served during the 
Vietnam War era, a review of the veteran's records fails to 
show that the veteran ever served in Vietnam.  The veteran's 
DD-214 fails to show any foreign service, and the veteran did 
not receive any medals indicative of service in Vietnam.  In 
fact, the DD 214 specifically reports that he had zero 
foreign and/or sea service.  

The veteran explained in his notice of disagreement that his 
assignment to Vietnam was on a TDY/TAD basis.  However, a 
review of the veteran's personnel records also fails to show 
any service in Vietnam.  Instead, the records show that the 
veteran was at Lackland Air Force Base in Texas, and then was 
transferred to MacDill Air Force Base in Florida, where he 
served as a warehouse helper, a warehouse specialist and a 
facilities specialist from December 1961 to August 1965.

While the veteran maintains that he served in Vietnam, the 
evidence fails to substantiate his assertion.  Additionally, 
the general vagueness with which he veteran responded to all 
inquires into his reported in-service stressors prevents any 
meaningful research from being done in an effort to 
corroborate them.  As such, the veteran's reported stressors 
cannot be corroborated, and the criteria for service 
connection for PTSD have therefore not been met.  
Accordingly, the veteran's claim is denied.



Hearing Loss

The veteran asserts that he has hearing loss as a result of 
his time in service. He presented testimony to that effect 
during the hearing held in December 2006.   However, the 
veteran's service medical records fail to show any complaints 
of or treatment for hearing loss during service, and on his 
separation physical, audiometric testing failed to show 
hearing loss.  

Following service, the veteran did not undergo any hearing 
treatment for many years following service.  

The veteran was diagnosed with mild sensioneural hearing loss 
in his left ear at a VA examination in August 2002, three 
decades after service; however, there was no indication that 
the hearing loss was the product of his time in service.  
Additionally, the veteran reported that much of his military 
noise exposure came when he was stationed in the Republic of 
Vietnam, which as discussed in the PTSD discussion was not 
shown by the evidence of record.

While the veteran believes that the hearing loss in his left 
ear is related to his time in service, he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, the veteran's opinion is insufficient to provide the 
requisite nexus between the hearing loss in his left ear and 
his time in service.  
 
As such, there is no medical evidence of record linking the 
veteran's hearing loss in the left ear to his time in 
service, and the veteran's claim is therefore denied.

Skin Condition

The veteran contends that while serving in Vietnam he picked 
up a skin rash which affected his groin area.  The veteran 
indicated that he used a topical cream for a while, but has 
since stopped using it, as the rash no longer bothers him as 
much as it had in the past.  The veteran indicated that he 
had not been treated by a doctor for his rash in several 
years.  

Service medical records show treatment for a skin condition 
during service diagnosed in February 1963, April 1963 and 
August 1963 as tinea versicolor.  In July 1964, he was 
treated for tinea cruris.  However, the skin was found to be 
normal on his separation physical. 

VA treatment records were also reviewed, but they too fail to 
show any evidence of a skin rash.  

The Board finds that evidence of a current skin rash 
disability has not been presented; and, in the absence of 
proof of a current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the veteran's claim of entitlement to service 
connection for a skin rash is denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a letter 
dated in March 2002.  By this, and by previous letter, the 
veteran was informed of all elements required by the 
Pelegrini II Court as stated above.  The Board finds that any 
defect concerning the timing of the notice requirement was 
harmless error.  Although the notice provided to the veteran 
was not given prior to the first adjudication of the claim, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and 
ample time to respond to VA notices.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA treatment records have been obtained, as have service 
medical records and service personnel records.  The veteran 
was also provided with a VA examination (the report of which 
has been associated with the claims file).  Additionally, the 
veteran testified at a hearing before the Board.  VA has 
satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial 
of the veteran's claims, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
veteran in adjudicating this appeal.


ORDER

A compensable rating for hearing loss in the right ear is 
denied.

Service connection for PTSD is denied.

Service connection for a skin rash is denied.

Service connection for a hearing loss in the left ear is 
denied.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


